Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25, 28, 30-35 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0341468 to Joo et al (hereinafter Joo’468).
Claim 21) A refrigerator 1 comprising: a main body 10 forming a storage compartment; and a door 301 (Figs. 24-25) configured to open and close the storage compartment, the door including: a door body 320 including: an upper door cap 360, a lower door cap 360, a cover (front portion of 320, such as shown in Fig. 18) forming a front surface of the door body, and chassis forming opposite side surfaces of the door body, and a door panel 310 including: a panel body having an upper end portion of the panel body bent rearward to thereby form an upper bent portion 315 of the panel body, and a lower end portion of the panel body bent rearward to thereby form a lower bent portion 315 of the panel body, an upper trim 350 fixed to a rear surface of the panel body, and a lower trim 350 fixed to the rear surface of the panel body, wherein, “the door panel, assembled with at least the panel body, the upper trim, and the lower trim, is detachably coupleable to the door body, assembled with at least the upper door cap, the lower door cap, the cover, and the chassis”, and, when the door panel 310 is coupled to the door body 320, a front end portion of the upper door cap 360 protrudes forward further than the cover to cover at least a portion of an upper surface of the upper bent portion of the panel body, a front end portion of the lower door cap protrudes forward further than the cover to cover at least a portion of a lower surface of the lower bent portion of the panel body, the upper bent portion 315 of the panel body is disposed between the front end portion of the upper door cap 360 and the upper trim 350 (Fig. 25A-B), and the lower bent portion of the panel body is disposed between the front end portion of the lower door cap and the lower trim ([00175]: upper and lower door caps are symmetrical and have the same configuration); (Claim 25) The refrigerator according to claim 21, wherein the door further includes a fixing member 363 that includes a fixing Claim 28) The refrigerator according to claim 21, wherein, while the door panel 310 is detached from the door body 320, a portion of the upper door cap 360 to which the upper trim 350 is coupleable is exposed by the cover; (Claim 30) The refrigerator according to claim 21, wherein the upper trim 350 includes an upper trim body having a rectangular shape and an upper trim protrusion 351/355 protruding from the upper trim body, the lower trim includes a lower trim body having a rectangular shape and a lower trim protrusion protruding from the lower trim body to form a lower trim groove, and when the door panel is coupled to the door body, the upper trim protrusion is inserted into the upper door cap; (Claim 31) The refrigerator according to claim 30, wherein the lower door cap 360 includes a lower cap protrusion that protrudes upward from the front end portion of the lower door cap and, when the door panel is coupled to the door body, is inserted into the lower trim groove ([00175]: upper and lower door caps are symmetrical and have the same configuration); (Claim 32) The refrigerator according to claim 31, wherein the door body includes a space to allow the lower trim to move so that the lower cap protrusion is insertable into the lower trim groove when the door panel is being coupled to the door body; (Claim 33) The refrigerator according to claim 32, wherein the upper trim is configured so that, when the door panel 310 is being coupled to the door body 320 with the lower cap protrusion inserted into the lower trim groove, the upper trim couples to the upper door cap; (Claim 34) The refrigerator according to claim 30, wherein 4Serial No.: 16/998,908the lower trim groove includes a first lower trim groove (left end Claim 35) The refrigerator according to claim 21, wherein, when the door panel is coupled to the door body, a front surface of the panel body is disposed in front of the upper door cap, the lower door cap, and the chassis so that the front surface of the panel body is not covered by the upper door cap, the lower door cap, and the chassis.
Allowable Subject Matter
Claims 22-24, 26-27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36-41 are allowed.
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. In response to applicant’s remarks on pages 10 that the prior art of record fails to teach or fairly suggest the amended language of the upper trim and lower trim are “fixed to” the rear surface of the panel body, the examiner respectfully take the position that the limitations “fixed to” fails to provide adequate structural limitations in order to distinguish from the prior art of record. Given its broadest reasonable interpretation, the term “fixed to” can be defined as fastened securely in position. Since the upper trim 350 and lower trim 350 of Joo’468 are securely fastened in position to the rear surface of the panel body 310, Joo meets the claim limitations of the upper trim fixed to a rear surface of the panel body, and the lower trim fixed to the rear surface of .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
February 8, 2022



/HANH V TRAN/Primary Examiner, Art Unit 3637